In a personal injury action, defendant appeals from a judgment of the Supreme Court, Queens County, entered February 3, 1971, in favor of plaintiff upon a jury verdict of $30,000. Judgment reversed, on the law and the facts, and new trial granted, with costs to abide the event. In our opinion, the verdict was contrary to the weight of the evidence. In addition, it was error for the trial court, swa sponte, to charge the jury as to absent witnesses when there was no indication in the testimony that such witnesses existed or were under defendant’s control. Munder, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.